Citation Nr: 9912846	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-10 657	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance allowance under Chapter 30, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran served on active duty 
from February 27, 1991 to February 15, 1994.  He has been 
represented since March 1995 by the Veterans of Foreign Wars 
of the United States.  

This matter came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination by the 
Muskogee, Oklahoma Regional Office (RO).  By letter dated in 
April 1994, the veteran was informed that he did not meet the 
requirements for educational assistance under the provisions 
of Chapter 30, United States Code.  The notice of 
disagreement with this determination was received in June 
1994.  The statement of the case was issued in July 1994.  In 
March 1995, the veteran appeared at a hearing before a 
hearing officer at the RO in Philadelphia, Pennsylvania.  A 
transcript of the hearing is of record, and is accepted as a 
substantive appeal to the July 1994 statement of the case in 
lieu of VA Form 9.  A hearing officer's decision was entered 
in August 1995, confirming the previous denial of the 
veteran's claim for Chapter 30 educational assistance 
benefits.  A supplemental statement of the case was issued in 
October 1995.  


FINDINGS OF FACT

1.  The veteran entered active duty on February 27, 1991, and 
was obligated to serve four years on active duty.  

2.  The veteran was discharged on February 15, 1994; his 
Certificate of Release or Discharge from Active Duty (DD Form 
214) indicates that he was discharged from service for "NON-
RETENTION ON ACTIVE DUTY."  According to computer-generated 
data from the Department of Defense (DOD), the veteran's 
discharge has been characterized as "other."  

3.  The veteran served less than three years of continuous 
active duty in the Armed Forces after June 30, 1985, and he 
was not discharged for the convenience of the Government 
after serving more than 30 months following that date.  

4.  The veteran was not discharged from service for a 
service-connected disability, for a medical condition 
preexisting service on active duty and determined not to be 
service connected, for hardship, for a physical or mental 
disorder not characterized as a disability and not resulting 
from his own willful misconduct but interfering with his 
performance of duty, or involuntarily for the convenience of 
the Government as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned.  


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is 
precluded by law.  38 U.S.C.A. § 3011(a)(1)(A) (West 1991); 
38 C.F.R. § 21.7042 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to 
receive educational assistance under the Chapter 30 program.  
The veteran maintains that he was misinformed by Army 
personnel that February 14, 1994 was the anniversary of his 
third year on active duty; as a result, he selected February 
15, 1994 as the date of his discharge.  The veteran contends 
that, otherwise, he would have remained on active duty for 
the additional 12 days in order to complete the three years 
required to establish eligibility for Chapter 30 educational 
assistance benefits.  Alternatively, the veteran maintains 
that he was discharged from service because he was in ill 
health due to hypertension.  

The Board has considered the contentions advanced by the 
veteran, but must point out that the legal criteria governing 
eligibility for Chapter 30 educational assistance benefits 
are specifically set forth in 38 U.S.C.A. § 3011(a)(1); 
38 C.F.R. § 21.7042.  In particular, eligibility for 
educational benefits under Chapter 30, Title 38, United 
States Code, for a veteran who first enters active duty after 
June 30, 1985, with a four year obligation, on whether he 
serves at least three years' continuous active duty.  If he 
does not have at least three years' continuous active duty 
after June 30, 1985, he might still be eligible if he is 
discharged due to service-connected disability, a pre-
existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty, or for 
the convenience of the Government if he served not less than 
30 months of continuous active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(ii).  

In this case, the veteran first entered active duty on 
February 27, 1991 with a four year obligation.  He served on 
active duty until February 15, 1994, when he was honorably 
discharged with 2 years 11 months and 19 days of active duty.  
Therefore, the criteria set out in 38 U.S.C.A. 
§ 3011(a)(1)(A)(i) requiring three years of active duty have 
not been met.  However, as noted above, the veteran might 
still be eligible if he is discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty; or for the convenience of the 
Government, in the case of an individual who completed not 
less than 20 months of continuous active duty if the initial 
obligated period of active duty of the individual was less 
than three years or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active duty of the 
individual was at least 3 years; or for the convenience of 
the Government as the result of a reduction in force.  38 
U.S.C.A. § 3011(a)(1)(A)(ii).  

Information contained in the claims file reflects that the 
veteran's original term of enlistment was 4 years and his 
reason for separation was classified as "OTH" and his DD 
Form 214 reflects that the reason for separation was reported 
as "NON-RETENTION ON ACTIVE DUTY."  The Board notes that 
that reason for separation is not one of the reasons 
enumerated in 38 U.S.C.A. § 3011(a)(1)(A)(ii) to retain 
eligibility for educational assistance benefits under Chapter 
30 for a discharge prior to completion of three years' active 
duty.  Moreover, while the veteran maintains that he was 
discharged due to illness, there is no evidence of record 
that the veteran was discharged a service-connected 
disability, a pre-existing medical condition, hardship, or 
for a physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty.  If the veteran seeks to change the 
narrative reason for his discharge or disputes the 
circumstances of his discharge, he may address those issues 
with the appropriate service department.  

The veteran contends that he relied on the advice of Army 
personnel who told him he was eligible for education 
benefits.  He asserts that he should not be penalized because 
he was essentially misled.  However, by federal statute, 
eligibility must be based on first entry into service after 
June 30, 1985, and the VA is not free to disregard such 
federal statutory requirements.  See Harvey v. Brown, 6 Vet. 
App. 416 (1994).  It is regrettable if the veteran may have 
received inaccurate advice regarding his eligibility for VA 
educational assistance benefits, but this would not create 
any legal right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995).  

In short, based on the foregoing, the Board concludes that 
the statutory and regulatory criteria necessary to establish 
entitlement to educational assistance benefits under Chapter 
30 have not been met.  Therefore, the Board finds that there 
is no legal basis for a grant of those benefits, and the 
veteran's claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).  




ORDER

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims ( known as the United States 
Court of Veterans Appeals prior to March 1, 1999) within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.



